Citation Nr: 1119343	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-24 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of a mental disorder, to include derealization, panic attacks and anxiety.  


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was provided a VA Central Office hearing before the Board in September 2010.  A transcript of the testimony offered at this hearing has been associated with the record. 

The underlying issue of entitlement to service connection for a mental disorder, to include derealization, panic attacks and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous disorder and he did not appeal this decision.

2.  The evidence received since the May 1975 rating decision is new and material for the claim raises a reasonable possibility of substantiating it. 


CONCLUSIONS OF LAW

1.  The RO's May 1975 rating decision denying the Veteran's claim of entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the May 1975 rating decision new and material evidence to reopen the claim for service connection for a mental disorder, to include derealization, panic attacks and anxiety, has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection of a nervous disorder was previously considered and denied by the RO in a May 1975 rating decision, largely because he did not report for a scheduled examination.  The Veteran was notified of that decision but did not appeal.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In any event, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the May 1975 rating decision, which denied the Veteran's claim for service connection of a mental disorder, the evidence of record consisted of the Veteran's service treatment records and the Veteran's claim for service connection.  The service treatment records noted that although the Veteran entered service with a normal psychiatric examination, the Veteran had a pre-existing psychiatric condition that was not aggravated or incurred in service.

With respect to this claim, the Board finds that new and material evidence has been received.  In particular, the Board notes the Veteran's testimony at his September 2010 Board hearing and "buddy" statements submitted at that time.  At his hearing the Veteran testified that he had had some psychological problems prior to service, but that upon entrance to basic training he experienced extreme psychological difficulty and that he had not been prescribed any psychiatric medication until his period of active service.  With respect to the "buddy" statements, these statements are from persons acquainted with the Veteran and that knew him prior, during and after service.  Each statement reveals that each respective acquaintance noticed that the Veteran exhibited behavioral changes following his period of active service.  In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade at 117.  Accordingly, as this evidence relates to a previously unestablished fact necessary to substantiate the claim, the claim is reopened.  The underlying claim for service connection is addressed below in the remand section of this decision.

In closing, returning briefly to the matter of the finality of the May 1975 decision, the Board notes that the decision letter did not specify that a notice of appellate rights was included.  However, the letter did specifically advise the Veteran that further action would be taken if he indicated a willingness to report for examination by signing an enclosed statement and returning such statement to the RO.  There is no indication that the Veteran ever returned such statement or otherwise expressed his willingness to report for an examination.

A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158 (2010).  Thus, even if the failure to specify that a notice of appellate rights was included renders the May 1975 decision nonfinal, which would render the above discussion as to reopening unnecessary, the Board finds in the alternative that the Veteran abandoned his claim by failing to respond to the RO's May 1975 notice letter.  As noted, he was specifically told that further action would be taken if he advised the RO of his willingness to report.  However, he did not do so within one year of receipt of the RO's letter.  Under such circumstances, where there is an abandoned claim, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158.  In any event, as the claim is being reopened and remanded for development, the Veteran is not in prejudiced regardless of whether the original claim is found to have been denied in a final 1975 decision, or abandoned as a result of his failure to respond to the 1975 decision letter.


ORDER

New and material evidence to reopen the claim service connection of a mental disorder, to include derealization, panic attacks and anxiety has been received, and the claim is reopened; to this extent only the appeal is granted.


REMAND

As noted above, psychiatric evaluation upon entrance was normal.  See August 1972 report of medical examination.  Moreover, at entrance to service the Veteran denied having ever had depression or excessive worry and nervous trouble of any sort, although he did acknowledge frequent trouble sleeping.  See August 1971 report of medical history.  

A review of the Veteran's service treatment records notes that the Veteran complained of dizziness and displayed symptoms of anxiety due to his first day of basic training.  Yet no psychiatric problems were initially observed.  See August 1971 consultation sheet.  Records dated thereafter note that the Veteran was assessed as having anxiety and depression, as well as a passive aggressive personality.  They also note that he was prescribed several medications in this regard, as well as a 3 year history of hyperventilation.  

In July 1972 the Veteran was admitted to the Wilford Hall Department of Mental Health with a diagnosis of anxiety neurosis.  This note documents that prior to entering the service the Veteran functioned as a carpenter for approximately 2 1/2 years and had been married since November 1970.  The Veteran described his marriage as ideal.  The records associated with this admission note that prior to entering service the Veteran had been referred to counselors several times and did participate in group therapy led by a psychologist, but that at no time was he actually seen by a psychiatrist.  The notes also note, in this regard, confirmed "sypmtomatology essentially like that presently encountered."  The Veteran was discharged in late July 1972 with a diagnosis of anxiety neurosis, chronic, severe, manifested by diffuse anxiety symptoms with multiple somatic complaints, including headaches, hyperventilation, back pain, epigastric distress, with a long history of marked problems with passive-dependency and authority figures.  

In his original November 1974 claim, the Veteran sought service connection for a nervous disorder.  He particularly noted that this "condition existed prior to service but was not disabling."  See VA Form 21-526 at page 2.  The Veteran acknowledges that he had psychological problems upon entrance to service.  He asserts, however, that his psychological problems were chronically aggravated therein.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Of record are numerous treatment records from VA and records obtained from the Social Security Administration.  These records document a longstanding history of psychiatric treatment following service.

In September 2010 the Veteran offered testimony in support of his claim.  He related that prior to service he had sought counseling due to family problems.  He also noted that he had first been prescribed psychiatric medication in service and had been on various such medications since that time.  He related that upon entrance to service, and in particular basic training, he experienced severe psychological distress.  He offered a history of anxiety and psychological problems since then.

Under the circumstances, the Board finds that the claim should be remanded to afford the Veteran a medical examination and obtain an opinion on the etiology of any diagnosed psychiatric disorder(s), particularly with respect to in-service aggravation of any such disorder(s).  The evidence, as outlined above, suggests that the Veteran had a pre-existing psychiatric disorder that may have been aggravated by service.  Despite the Veteran's reports of a preexisting condition, however, it is particularly telling that the Veteran had first been prescribed psychiatric medication in service.  As such, the low threshold of a suggestion of a nexus between service and a psychiatric disorder has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed psychiatric disorder(s).  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner, based on his or her own medical findings, and the review of the claims folder, should offer an opinion as to following questions:

a)  What is the diagnosis of any current psychiatric disability or disabilities?

b)  Did any psychiatric disability preexist the Veteran's military service, and, if so, what was the most likely nature and etiology of such disability?

c)  If it is determined that the Veteran had a preexisting disability, did such disability permanently increase in severity during his period of service?  If such an increase occurred, was it due to the natural progress of the disease or, if not, due to aggravation of the disorder by service?

d)  If the examiner determines that a specific psychiatric disability did not preexist the Veteran's military service, is it at least as likely as not (i.e., at least a 50 percent probability) that it is related to an incident of service?

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


